Citation Nr: 0716224	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-16 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's application to 
reopen his previously denied claim of entitlement to service 
connection for a low back disorder for failure to submit new 
and material evidence.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 1956, 
the RO continued the previous denial of entitlement to 
service connection for a low back disorder.

2.  The additional evidence submitted subsequent to January 
1956 rating decision is cumulative and redundant, does not 
bear directly and substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled, does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a low back disorder.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of service connection for a low back disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letters from the 
RO dated in July 2003 and November 2003.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)); 
Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).

New and material evidence

Service connection for a low back disorder was denied by the 
RO in November 1954.  The RO continued the denial of service 
connection in a January 1956 rating action.  There was no 
appeal of this decision, and it became final.  Therefore, the 
laws and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim for a low back disorder.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2006).

At the time of the RO decision in January 1956 denying 
service connection for a low back disorder, the evidence 
considered included service medical records and VA treatment 
records.  The service medical records reflect an April 1953 
entry for complaints of pain in the lower back and hips 
centered in the region of the tip of the tailbone.  The 
diagnostic impression was sprain, line of duty.  In May 1953, 
the veteran continued to complain of tailbone pain that was 
noted as muscle sprain and treated with hot compresses.  The 
February 1954 separation report indicated no clinical 
abnormalities in the veteran's spine, other musculoskeletal 
or neurological systems.  

The RO also considered a September 1954 report of 
hospitalization, VA examination reports dated in October 
1955, and a November 1955 orthopedic outpatient treatment 
report.  

In September 1954, the veteran underwent VA hospitalization 
for treatment of intestinal amebiasis and infections 
mononucleosis that was noted to be improved upon discharge.  
No back complaints were documented.

The October 1955 VA examination report noted the veteran's 
complaint of weak back, but was negative for any objective 
findings related to the back or musculoskeletal system.  

In November 1955, the veteran complained of low back pain.  
He was employed as a set up man in a copper machinery shop.  
His chief complaint was soreness and fatigue in the low back 
that was alleviated by bed rest.  He noted also complained of 
leg weakness that was also characterized as fatigue.  
Following examination, the diagnosis was history of muscle 
fatigue.  

At the time of the January 1956 rating action, the RO 
concluded that the complaints of low back pain in service 
without evidence of back pathology could not support service 
connection for the low back.  The RO denied the veteran's 
claim for lack of evidence showing a current low back 
disorder.  Notice of the denial and the claimant's appellate 
rights were sent to the veteran, however, he did not file a 
timely appeal of this January 1956 decision and it became 
final.

Subsequent to the January 1956 rating action, the veteran 
submitted a claim that was received at the RO in March 2003.  
He noted that soon after his discharge from service, he 
became weakened and was hospitalized at VA in 1954.  During 
this time, the veteran reported that was treated for amebic 
dysentery and a weak back.  He noted that his weak back 
condition has become worse with age.

Evidence submitted since the time of the January 1956 RO 
denial of service connection for a low back disorder included 
an August 1957 VA examination report that reflected normal 
range of motion in the back with no diagnosis of back 
pathology.  

Also received were VA outpatient treatment records dated from 
November 2003 to December 2003, as well as emergency care 
records dated in July 2001.  These VA outpatient treatment 
records do not contain any findings related to the veteran's 
claimed low back disorder.  In a November 2003 VA nurse 
practitioner note, the veteran's past medical history 
included hypertension, bilateral hernia repair, fracture of 
the left tibia, fracture of the sternum due to trauma, and 
hyperlipidemia.  On musculoskeletal examination, the veteran 
was symmetrical, with steady gait and 5/5 muscle strength.  
Cranial nerves were intact.  

In the July 2001 emergency treatment records, it was 
indicated that the veteran injured his left leg when his 
riding mower rolled into an embankment.  He denied having 
loss of consciousness, neck pain, chest pain, shortness of 
breath, abdominal pain, and back pain.  He also denied having 
pain, weakness, or numbness in the upper or lower 
extremities.  Examination of the back revealed no bony 
tenderness or ecchymosis along the spine post-logroll injury.  
The examiner noted right flank abrasions, which were about 
5x5-centimeters in size.  The diagnosis was left proximal 
oblique fracture through the tibia and right flank abrasion.  

In this case, the medical evidence submitted since the 
January 1956 rating action is new in that has not been 
previously considered by VA.  The Board finds that this 
evidence is immaterial to his claim for service connection 
for a low back disorder.  The additional objective medical 
evidence does not reflect that the veteran has any current 
low back problem that has been related to military service.  

Other evidence includes the veteran's written statements that 
his current complaints of back pain are related to his active 
duty service.  The veteran's written statements are 
essentially cumulative of prior statements previously 
considered by VA in conjunction with his original claim for 
VA compensation for a low back disorder.  The veteran's 
current contentions that his back complaints were due to 
injury in service are essentially identical to prior 
contentions alleging the same that have already be considered 
on their merits by VA in its final rating decision of January 
1956.  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking a chronic disability of the low back 
to the veteran's period of service.  The medical reports and 
testimonial evidence do not offer any new probative 
information and are merely cumulative of evidence already of 
record.  Accordingly, a basis to reopen the claim of service 
connection for a low back disorder has not been presented.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a low back disorder, the 
appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


